Citation Nr: 1143615	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back injury.

2.  Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to July 1965, with reserve service both prior to and after this period of active service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In October 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The decision herein reopens the claim for service connection for a low back injury.  The issue of service connection for residuals of a low back injury, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied service connection for a low back injury.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. 

2.  The additional evidence received since the June 2005 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a low back injury. 


CONCLUSIONS OF LAW

1.  The June 2005 rating decision, which denied service connection for a low back injury, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the June 2005 rating decision to reopen the previously denied claim for service connection for a low back injury.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

Regarding the Veteran's claim to reopen the issue of service connection for a low back injury, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to this issue, such error was harmless and will not be further discussed.  

Claim to Reopen

In a June 2005 rating decision, the RO denied service connection for a low back injury.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

The United States Court of Appeals for Veterans Claims has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran's claim to reopen the previously denied claim for service connection was received in February 2009.  Because the claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In its June 2005 rating decision, the RO denied service connection for a low back injury because, although there were complaints of back pain in service, there was no evidence that the pre-existing low back disorder was permanently aggravated by service.

Upon reviewing the evidence received since the June 2005 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received.  Specifically, the Veteran's statements and testimony indicate that he was beaten on three occasions during a hospitalization in service, and a July 2009 VA examination report specifies that he was punched in the back and kidneys.  [Service connection for posttraumatic stress disorder (PTSD) has been established based in part on this alleged physical abuse.]

Thus, presuming the credibility of this evidence, the statements and testimony provide evidence of additional injury to the back in service not previously of record.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, as new and material evidence has been received, the claim for service connection for a low back injury is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

As new and material evidence has been received, the previously denied claim for service connection for a low back injury is reopened.  To this extent the appeal is granted. 


REMAND

Before addressing the merits of the issue concerning service connection, the Board finds that additional development of the evidence is required. 

The Veteran contends that the low back injury he suffered prior to active service in an automobile accident was acute and resolved prior to entry into active service, and his current chronic low back disorder is due to falling off the back of a truck onto his back and being physically assaulted during a hospitalization in service.  In the alternative, he contends that his pre-existing low back disorder was aggravated by the above in-service events.

Records dated prior to the Veteran's entry into active duty indicate that he injured his neck and low back in an automobile accident in 1963.  A November 1964 hardship discharge report of medical history reflects that he was being treated by a private physician for neck and back injuries.  On examination, he had full range of motion and strength of all segments of the spine, and the examiner noted that the prior alleged disability had completely subsided.  A December 1964 letter from the above-mentioned private physician reflects that he has been treating the Veteran for whiplash injuries to the neck and low back after being rear-ended in a car crash in October 1963.  

The Veteran's service treatment records from active duty document treatment for a low back strain.  Although a March 1965 record fails to note any low back disorder and shows that he was physically qualified for active duty, an April 1965 record reflects that he has been treated for the past few days for a chronic back strain due to a prior automobile accident.  An April 1965 discharge summary reflects that he was admitted to the hospital with a diagnosis of lumbosacral strain, examination revealed paravertebral lumbar muscle spasm with diffuse lumbar tenderness, and x-rays revealed no significant abnormality.  A June 1965 discharge summary reflects that he was admitted to the hospital with a diagnosis of lumbosacral strain but the diagnosis was changed to schizoid personality after consultation found no evidence of a spine disorder.  The summary also reflects that he injured his back and neck in an automobile accident in the fall of 1963.  Lastly, a July 1965 separation examination report reflects a normal clinical evaluation of the spine.

Post-service VA medical records also document treatment for the low back.  June 2005 x-rays of the lumbar spine revealed mild narrowing at L5-S1 and spondylosis throughout the lumbar spine.  A March 2008 magnetic resonance imaging (MRI) revealed degenerative changes and spondylosis of the lumbar spine.  A July 2009 examination report reflects a history of being punched in the back and kidneys in service during a hospitalization.  A November 2010 note reflects a history of falling off the back of a truck in service during intake and being punched in the kidneys during a hospitalization.

During his Board hearing, the Veteran testified that he has had chronic back problems since separation from service.

Given the Veteran's history of injuring the low back in an automobile accident prior to service, service entrance examination noting no abnormalities of the spine, in-service complaints of low back pain, report of being physically assaulted in service, and testimony of having chronic back problems since separation from service, the RO should afford him a VA examination to determine whether his current low back disorder was incurred in or aggravated by service.

Prior to examination, the RO should obtain outstanding VA medical records that may be pertinent to the claim.  In a March 2009 statement, the Veteran indicated that he had received treatment at the Slidell VA Outpatient Clinic, New Orleans VA Medical Center (VAMC), and Baton Rouge VAMC.  Accordingly, the RO obtained records from the New Orleans VAMC and Slidell VA Outpatient Clinic, which is part of the New Orleans VAMC.  However, the RO only obtained records since April 2004.  As the record indicates that he has received treatment prior to April 2004, the RO should attempt to obtain any records since his discharge from service.  The RO should also attempt to obtain any recent medical records.  Although the Veteran indicated receiving treatment at the Baton Rouge VAMC, the Board observes that there is no such VAMC but only the Baton Rouge Outpatient Clinic and Baton Rouge Vet Center, both under the New Orleans VAMC.  As the Vet Center only provides mental health services, it appears that he has been treated at the Baton Rouge Outpatient Clinic; however, there are no records from this facility.  Thus, the RO should attempt to obtain records from this facility.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any treatment notes from the New Orleans VAMC and Slidell VA Outpatient Clinic from July 1965 to April 2004, and any recent records since May 2011, regarding the issue on appeal.  

Obtain any records from the Baton Rouge Outpatient Clinic since July 1965 regarding the issue on appeal.

2.  After completion of the above, schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of his current low back disorder.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current low back disorder had its onset in service or within one year thereafter, or is otherwise etiologically related to service.  In making this determination, the examiner is to consider the service treatment records documenting a pre-service low back injury from an automobile accident, in-service complaints of low back pain, and the Veteran's report of being physically assaulted during a hospitalization.

The examiner should also provide an opinion as to: 

a.  Whether there is evidence (obvious or manifest) which demonstrates that the Veteran's current low back disorder (i) existed prior to service and (ii) was not aggravated during or as a result of such service.  A condition which preexisted service will be considered to have been aggravated by service where there is an increase in the disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease. 

b.  If the examiner finds that the Veteran's low back disorder was aggravated during or as a result of his service, the examiner should explain (i) whether a specific in-service activity or activities aggravated his low back disorder beyond the natural progress of the disease; and (ii) the extent of the increase in symptoms or disease process attributable to the aggravation in service. 

The rationale for all opinions expressed should be provided.  

3.  After completion of the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


